Title: From George Washington to the Board of War, 25 June 1779
From: Washington, George
To: Board of War


        
          Gentlemen
          Head Quarters New Windsor June 25: 1779
        
        I was last night honoured with Your favors of the 18 & 19 Instant.
        I have directed the Commissary of Prisoners to permit Capn Fetherston (I believe he was only a Lieutenant when taken) to go to New York on parole, subject to be recalled whenever we think proper, unless his absolute exchange is effected, which I would prefer.
        I have examined and considered the petition of Captain Judd—and it appears to me, that his claim has no foundation. He has no right to precedence of the Officers arranged before him by the State, from the Majority he held in the Militia. The appointment of Officers was with the State—and they had an unquestionable right to promote any before him, who was only then introduced into the Army. Besides the Resolution of Congress of the 16 September 1776 which authorised this—those of the 24th of November last are explicitly against his pretensions in every point of view. He must stand at the point of rank in which he was placed.
        I return the Arrangement of Colo. Brodhead’s Regiment, which I suppose is generally right: However as there are Two Lieutenants and the whole of the Ensigns of new appointments, it will be proper for the Board to have it approved in these instances, by the State, previous to their issuing Commissions. Archibald Reed must be arranged

before Alexander Graham if these Commissions are dated when the Vacancies to which they are appointed happened. there is an inconsistency as they now stand. Colo. Brodhead mentions that Capn Swearingen & Lieut. Hardin intend to resign. I shall be very sorry if they do, as they are both exceeding good Officers—and particularly calculated as he observes, for a Frontier—desultory service; yet I do not know that any thing can be done for ’em—or that they have been injured in their promotion—indeed this is not suggested. The Board will see the appointments of Colo. Brodhead & his two field Officers in the Arrangement of the Field Officers transmitted in my Letter of the 23d.
        I am just now favoured with Your Letter of the 21st inclosing one from Mr Pettingill of the Massachuset’s line. The Arrangement of this will be entered upon as soon as possible, when his case will be considered. The promotion he received from the State is remonstrated against by a number of their Officers, among whom there are Sixteen Field Officers. I believe I shall never have done with disputes of this sort—scar⟨c⟩ely a day passes without applications on the subject. If in the course of events, it should become necessary to levy New Troops on account of the expiration of the inlistments of the Old, I trust that some mode will be adopted, by which the Arrangements made & making, will be held inviolate. I have the Honor to be with great respect & esteem &c.
        
          G.W.
        
        
          P.S. Capn Judd’s petition is dated 21st May 1779—It is probable that he is with the Army; but as he addressed the Board—he may expect an Answer from them. If Major Massie is in philadelpa, The Board will be pleased to have the inclosed delivered to him; if not, they will return it.
        
      